Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 7/7/2020 and 7/11/2020 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Examiner notes that no foreign documents listed on the information disclosure statements of 7/7/2020 and 7/11/2020 have been provided. Applicant has filed only a translation. While the translation is necessary, this does not negate the requirement to file the original patent document. Examiner notes this is of particular relevance because the translations do not contain all the drawings that have been described in the translation documents. The translations contain only one representative drawing, not all the drawings. Therefore the IDS documents have been placed in the file, but the documents listed thereon have not been considered.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are not black and white line drawings. The drawings filed 7/7/2020 and 9/8/2021 have inconsistent line thickness that appears to be the result of a low resolution drawing or greyscale drawings which are not properly reproducible in black and white which results in the lines of the drawing appearing broken. This makes the details of the drawings difficult to discern. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid 
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The drawings filed 7/7/2020 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “main spring 50” (page 11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Examiner notes that no spring appears to be shown in the drawings and suggests amending the specification to remove this character, as the spring is not described in enough detail to support adding it to the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
New Matter in Drawings
The drawings filed 9/8/2021 have not been entered because they contain new matter. As Examiner noted in the office action dated 6/8/2021, the specification does not describe the spring “50” in enough detail to support adding it to the drawings. The addition of the spring to the drawings is therefore new matter. Applicant is required to cancel this new matter from the disclosure.
Response to Amendment
In Applicant’s amendment filed 9/8/2021, the additions and deletions in underline and strikethrough appear low resolution and are difficult to read. This is often the result of using colored text (such as red) instead of black for showing the changes. Examiner notes that future filings should be sure to use clean black text for all portions of filings in order to ensure readability and clarity of the file wrapper history. 
Claim Objections
Claim 1 is objected to because they are replete with informalities which appear to be the result of a direct translation from a foreign language. Below are merely examples of the numerous errors throughout the claims:  

Applicant should review the entirety of the claims and specification for these and similar issues.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear as to whether the “door” is being positively recited. The preamble recites “for opening and closing a door” which is intended use, however the claim later recites “an operating frame …is fixed to the door” which is a structural limitation. This has been interpreted to structurally recite the door. Further, Examiner notes that “the door” in this instance lacks antecedent basis because it was only previously recite functionally. Applicant should amend the claims to clarify these limitations. 
Claim 1 “the door frame” lacks antecedent basis.
Claim 1 “the lower end” (of the operating frame) lacks antecedent basis.
Claim 1 “the second end” (of the link rod) lacks antecedent basis.
Claim 1 “the elongate guide groove” lacks antecedent basis.

Claim 1 “the elongate guide groove” lacks antecedent basis.
Claim 1 “the first end of the link slider is coupled to a second end of the link rod” is unclear because the link rod has already been defined as including a second end. Examiner believes this should be “the first end of the link slider is coupled to the second end of the link rod”.
Claim 3: “wherein of the gap holding member” is unclear. Examiner believes this should be “wherein the gap holding member”.
Claim 3 is unclear because all the limitations are duplicative of limitations recited in claim 1 by amendment. It is therefore unclear if these are second instances of these limitations. Examiner has interpreted claim 3 to be referring to the same limitations previously recited in claim 1 and suggests canceling claim 3.
Claim 4 recites “an elongate guide groove”. This is unclear if this is the same as the elongate guide groove now incorporated into claim 1 by amendment. Examiner has interpreted this to be the same elongate guide groove.
Claim 7 “the inner side” lacks antecedent basis.
Claims 1 and 3 both recite “the gap holding member is connected to a lower end of the fixing member by a fixing plate, while being exposed to the outside of the lower end of the operating frame, by a hinge shaft”. These limitations are unclear. Examiner has interpreted this to mean: “the gap holding member is connected to a lower end of the fixing member by a fixing plate, the gap holding member extends outside of the lower end of the operating frame, and the gap holding member is connected to the fixing member by a hinge shaft”
The Claims are replete with limitations lacking antecedent basis. Applicant should review the entirety of the claims for the below listed examples and other instances of lack of antecedent basis:


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All the limitations of claim 3 have been incorporated into claim 1. Claim 3 is therefore not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, and 6-7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Little (US 2,198,346), herein referred to as ‘346 as applied to claims 1-4 above, and further in view of Habegger et al. (US 6,968,597), herein referred to as ‘597.
For Claim 1, as best understood, ‘346 discloses a door hinge capable of opening and closing a door for an oven range, the door hinge comprising: a fixing member (12) fixed to a door frame of an oven range; an operating frame (28) that is rotatably connected to the fixing member (12) and is fixed to a door to open and close the door; a hinge bracket (19) configured to rotatably connect the operating frame (28) to the fixing member (12), wherein the hinge bracket (19) comprises: a plate (end portion of 19 as seen in Figure 4) connected in close contact with an inside of a lower end of the operating frame (28) by a bolt (41), and a gap holding member (curved portion of 19 as seen in Figure 3) having a first end, a second end, and in a shape of a "U" cross-section at a center thereof for forming a space (gap as seen in Figure 3), wherein the first end of the gap holding member (curved portion of 19) is connected to a lower end of the plate (as seen in Figures 3 and 4), and the second end of the gap holding member (curved portion of 19) is hinge connected to a lower end of the fixing member (12);
‘346 further discloses the door hinge for opening and closing a door of claim 1, wherein the gap holding member (curved portion of 19) is connected to a lower end of the fixing member (12) by a fixing plate (39), the gap holding member (curved portion of 19) extends outside of the lower end of the operating frame (28), and the gap holding member (curved portion of 19) is connected to the fixing member (12) by a hinge shaft (56).

‘597 teaches a hinge for an appliance having a linker (18, 30), wherein the linker comprises: a link rod (18) having a first end and a second end, wherein the first end of the link rod is coupled to a fixing member (20); and a link slider (30) configured to move along an elongate guide groove (interior of 14) according to a rotational movement of an operating frame (14), wherein the link slider (30) has a first end and a second end, the first end of the link slider (30) is coupled (via member 22) to the second end of the link rod (18) and the second end (30a) of the link slider (30) is movably inserted in the elongate guide groove (interior of 14) of the operating frame (14).
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the linker structure as taught by ‘597 to the door hinge of ‘346. One would be motivated to make such a modification in order to allow for controlled stopping of the door at desired locations relative to the door frame.
For Claim 3, as best understood, ‘346 teaches the door hinge for opening and closing a door of claim 1, wherein the gap holding member (curved portion of 19) is connected to a lower end of the fixing member (12) by a fixing plate (39), the gap holding member (curved portion of 19) extends outside of the lower end of the operating frame (28), and the gap holding member (curved portion of 19) is connected to the fixing member (12) by a hinge shaft (56).
For Claim 4, as best understood, ‘346 further teaches the door hinge for opening and closing the door of claim 1, wherein the operating frame (28) further comprising: an elongate guide groove (interior of 28 as seen in Figures 3 and 5) formed in the operating frame (28). 

For Claim 7, as best understood, ‘597 further teaches a protrusion (40) formed at an end of the link slider (30); and a stumbling protrusion (50b) formed at an end of an inner side of the operating frame (14) and configured to collide with the protrusion (40) according to a rotational movement of the operating frame (14). It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the linker structure as taught by ‘597 to the door hinge of ‘346. One would be motivated to make such a modification in order to allow for controlled stopping of the door at desired locations relative to the door frame.
Response to Arguments
Applicant's arguments filed 9/8/2021 have been fully considered but they are not persuasive.
In response to Applicant's argument that the fixing member/lever 20 of ‘597 is not a fixing member because it is attached to the door is not persuasive. It is first noted that the primary reference ‘346 discloses a fixing member (12) fixed to a door frame and is relied upon for teaching such limitations. The secondary reference ‘597 is relied upon for teaching structure of a linker. The linker of ‘597 teaches a fixing member (20) which is fixed to a door. The combination of references suggests to one of ordinary skill in the art before the effective filing date of the claimed invention that one wanting to allow for controlled stopping of the door at desired locations relative to the door frame of ‘346 would apply a linker such as that taught by ‘597. The linker of ‘597, when applied to the hinge of ‘346 could easily be applied in such a way that the fixing member was fixed with respect to the door frame, consistent with the fixing 
Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655.  The examiner can normally be reached on M-Th 7-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677